NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID P. GESSERT
Petitioner,
v. -
MERIT SYSTEMS PROTECTION BOARD,
Resp0n,dent. `
2010-3115
Petition for review of the Merit Syste1ns Protection
Board in case no. DCO'752090149-I-2.
ON MOTION
ORDER
Up0n consideration of David P. Gessert’s unopposed
motion for a 14-day extension of time, until October 12,
2010, to file his reply brief, _
IT IS 0RDERED THATZ
The motion is granted.

GESSERT V. MSPB
SEP 3 0 2010
Date
cc: DaVid P. Gessert
Ca1vin Morrow, Esq.
s20
2
FOR THE COURT
/s/ Jan Horb:-1135 `
J an Horba1y
C1erk
-l
"s:s2§Is?.§%sW°~
SEP 30 2010
.|AN HORBALY
Cl.ERK